DETAILED ACTION
This is a first action on the merits addressing applicant’s response 06 July 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending;
Claims 1 and 2 are examined; and
Claims 3 and 4 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1 and 2 in the reply filed on 06 July 2022, is acknowledged.  Claims 1 and 2 are examined and claims 3 and 4 are withdrawn from consideration.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: “attachment structure” (e.g., claim 1, line 8) as provided in each claim lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae (U.S. Patent 6,430,894).

Claim 1: Chae discloses a mounting system for connecting a panel to a support structure, the mounting system comprising: 
a plate assembly (Fig. 3: 13, 305) including a plate configured to be embedded within the panel (functional language fully capable of being met by the prior art, see however 14 meets the claimed limitation) and a socket (receiving 302) extending orthogonally from the plate and configured to extend from one side of the panel (as shown), 
a ball (302) assembly including a spherical ball (a portion of the ball is spherical) nested in the interior surface of the socket (as shown) and a shaft (303) extending from the spherical ball (as shown); and 
an attachment structure (200) for fixedly attaching the shaft of the ball assembly to the support structure so the panel may rotate relative to the support structure in any direction but cannot translate relative to the support structure (as would occur when the threaded portions are tightened).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Kim (U.S. Patent 8,468,765).

Claim 2: Chae discloses a mounting system for connecting a non-planar architectural panel to a support structure, the mounting system comprising: 
a plate assembly including – 
a flat, circular plate (Fig. 2: 13) configured to be embedded within the panel (functional language fully capable of being met by the prior art; see however Fig. 3), and 
a socket (receiving 302) extending orthogonally from the plate and configured to extend from one side of the panel (as shown), the socket having a semi-spherical interior (as shown) surface and a cylindrical, externally threaded outer surface (receiving 305); 
a ball assembly (302) a portion of 302 is spherical) including a spherical ball nested in the socket (as shown) of the plate assembly and a threaded bolt (303) extending from the spherical ball; 
an internally threaded locking collar (305) configured to be threaded over the socket to trap the spherical ball in the socket; and 
attachment structure (200) for fixedly attaching the threaded bolt of the ball assembly to the support structure so the panel may rotate relative to the support structure in any direction but is fixed in translation relative to the support structure (as shown).
Chae does not disclose the specifics of the attachment structure. Kim teaches a similar attachment system for attaching panels to substructure (Fig. 3) the attachment structure including – 
an L-shaped bracket (110) having a first leg (111) with a first slot (113) and a second leg (115) with a second slot (117), the first and second legs extending orthogonally relative to one another (as shown), 
fasteners (120; see Fig. 4 for a plurality of fasteners) for fixing the threaded bolt of the ball assembly in the first slot of the first leg of the bracket, and 
fasteners for attaching the second leg of the bracket to the support structure (as shown).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate the attachment system in Kim with the mounting system in Chae, as the mount in Chae is not dependent upon the attachment system, and one having ordinary skill in the art would incorporate a mounting system as desired based on the surface being attached.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For ball mount systems, see Lai (U.S. Patent 7,603,820), Kreyenborg (U.S. Publication 2008/0163579), Sawyer (U.S. Patent 6,418,010), Hegen (U.S. Patent 5,921,698) and Dutton (U.S. Patent 4,689,928).  For attachment mechanisms, see Liu (U.S. Patent 6,098,364) and Amimoto (U.S. Patent 5,265,396).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649